                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   at GREENEVILLE

  TAKOMA REGIONAL HOSPITAL, INC., et al., )
                                          )
  Plaintiffs,                             )
                                          )
  v.                                      )               Case No. 2:19-cv-157
                                          )
  PURDUE PHARMA, L.P., et al.,            )               Judge Mattice
                                          )               Magistrate Judge Steger
  Defendants.                             )
                                          )

                                           ORDER

          Defendants Cardinal Health, Inc. and AmerisourceBergen Drug Corporation

  jointly move the Court to stay the instant case pending a final transfer order by the

  Judicial Panel on Multidistrict Litigation (the “Panel”). [Doc. 50]. This case, like so many

  others around the nation, alleges that various entities and individuals committed

  actionable wrongs related to the manufacture, marketing, and distribution of prescription

  opioids. Because the Panel has initiated multidistrict litigation (“MDL”) concerning many

  of these cases—indeed, more than two thousand—before Judge Dan Polster of the

  Northern District of Ohio, this case may be transferred. The Court therefore GRANTS

  the Motion to Stay, [Doc. 50], pending a final ruling by the Panel.

     I.     BACKGROUND

          On December 5, 2017, the Panel formed MDL No. 2804 (the “MDL”) in the

  Northern District of Ohio to facilitate resolution of hundreds of opioid-related cases then

  pending before federal courts. See In re Nat’l Prescription Opiate Litig., 290 F. Supp.

  1375 (J.P.M.L. 2017). As of September 16, 2019, the Panel reports that 2,309 cases are




                                              -1-

Case 2:19-cv-00157-HSM-CHS Document 93 Filed 10/04/19 Page 1 of 4 PageID #: 1045
  pending in the MDL.1 So far as this Court can tell, no fewer than twelve cases transferred

  by the Panel originated in the Eastern District of Tennessee.

            In this case, various healthcare providers contend that entities and individuals

  involved with the manufacture, marketing, and distribution of prescription opioids

  committed actionable wrongs. On July 12, 2019, they sued those individuals and entities

  in the Circuit Court for Greene County at Greeneville, State of Tennessee. [Doc. 1]. On

  September 3, 2019, Defendants removed to this Court, asserting federal question

  jurisdiction. [Id.]

            Plaintiffs promptly moved to remand, [Doc. 17], arguing that there is no federal

  question in this case and that this Court therefore lacks subject-matter jurisdiction. Upon

  removal, Defendants notified the Panel of this the case and the Panel issued an order

  conditionally transferring it to the Northern District of Ohio. [Doc. 50-2]. On October 2,

  2019, Plaintiffs moved the Panel to vacate the conditional transfer order, and they

  represent that briefing on the matter will conclude by October 31, 2019. [Doc. 92].

      II.      ANALYSIS

            The power to stay proceedings is “incidental to the power inherent in every court

  to control the disposition of the causes on its docket with economy of time and effort for

  itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

  Courts “routinely … stay pretrial proceedings during the pendency of a motion before the

  [Panel]” and “[i]ndeed, ‘a majority of courts have concluded that it is often appropriate to

  stay … while a motion to transfer and consolidate is pending with the MDL Panel because


  1United States Judicial Panel on Multidistrict Litigation, MDL Statistics Report – Distribution
  of Pending MDL Dockets by District (Sept. 16, 2019),
  https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_by_District-
  September-16-2019.pdf.

                                                 -2-

Case 2:19-cv-00157-HSM-CHS Document 93 Filed 10/04/19 Page 2 of 4 PageID #: 1046
  of the judicial resources that are conserved.’” Currey v. Davol, No. 2:18-cv-222, 2018 WL

  2538724, at *2 (S.D. Ohio June 4, 2018) (quoting Rivers v. Walt Disney Co., 980 F. Supp.

  1358, 1362 (C.D. Cal. 1997)).

         Staying this case, then, appears to be the default against which Plaintiffs operate.

  Plaintiffs, however, stridently maintain that there is no federal question (nor any other

  basis for federal jurisdiction) in this case, meaning that the Court cannot properly issue a

  stay. They also argue that judicial economy would not be conserved by allowing a case to

  enter the lengthy MDL process alongside cases in which there is federal jurisdiction.

         But as Defendants point out, many courts—including courts addressing opioid-

  related cases—have stayed proceedings pending a ruling by the Panel, even where a

  motion to remand for lack of subject-matter jurisdiction was pending. [See, e.g., Doc. 90-

  1 (City of Jenks v. Purdue Pharma L.P., No. 19-cv-380 (N.D. Okla. Aug. 29, 2019)]. The

  Court agrees with the reasoning of those cases.

         If the Panel declines to vacate its transfer order, the motion to remand in this case

  will ultimately be decided by Judge Polster. To the extent that other removing defendants

  have asserted similar or identical theories of federal question jurisdiction in opioid-

  related cases, Judge Polster will be able to issue a uniform ruling on the matter,

  minimizing the risk of inconsistency. If the Panel does vacate its transfer order—

  Defendants represent that the Panel may issue a decision as soon as early December—

  then this Court will address the motion to remand at that time, delaying Plaintiffs case by

  as little as two months. Although the Court does not mean to minimize the cost of waiting,

  it can hardly be said that months of delay in a case that would, in any event, probably take

  years to resolve is likely to yield serious prejudice. Moreover, to the extent that Plaintiffs

  may have to wait longer than two months for a remand ruling by Judge Polster, this is

                                               -3-

Case 2:19-cv-00157-HSM-CHS Document 93 Filed 10/04/19 Page 3 of 4 PageID #: 1047
  simply the price of uniformity, which has long been—and for good reason—a central goal

  of the federal judiciary. Whatever drawbacks Plaintiffs assert that waiting may have,

  allowing the Panel to reach a decision guarantees that much at least.

     III.   CONCLUSION

         For the foregoing reasons, Defendants Motion to Stay, [Doc. 50], is hereby

  GRANTED and this matter is stayed. The Parties are instructed to apprise the Court of

  the Panel’s final decision within ten (10) days thereof.

         SO ORDERED this 4th day of October, 2019.




                                                       /s/ Harry S. Mattice, Jr._____
                                                       HARRY S. MATTICE, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                              -4-

Case 2:19-cv-00157-HSM-CHS Document 93 Filed 10/04/19 Page 4 of 4 PageID #: 1048
